2) Caption, civil cases



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





IN THE MATTER OF


R.V., A JUVENILE

§

 

§

 

§

 

§

 

§

 

 § 


No. 08-03-00135-CV

Appeal from the

65th District Court

of El Paso County, Texas 

(TC# 02,01969)





MEMORANDUM OPINION


	Pending before the Court is the appellant's motion to dismiss this appeal pursuant
to Tex. R. App. P. 42.1(a)(1), which states:
	(a)	On Motion or By Agreement.  The appellate court may dispose of an appeal
as follows:
 
		(1)	On Motion of Appellant.  In accordance with a motion of
appellant, the court may dismiss the appeal or affirm the
appealed judgment or order unless disposition would prevent
a party from seeking relief to which it would otherwise be
entitled.


Tex. R. App. P. 42.1(a)(1).  Appellant has complied with the requirements of Rule
42.1(a)(1).  The Court has considered this cause on the appellant's motion and concludes
the motion should be granted and the appeal should be dismissed.  We therefore dismiss
the appeal.
						SUSAN LARSEN, Justice
June 19, 2003

Before Panel No. 1
Larsen, McClure, and Chew, JJ.